Citation Nr: 1409550	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for private medical care provided in September 2010.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York, which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred at Faxton St. Luke's Health Care Center in September 2010.
FINDINGS OF FACT

1.  The Veteran is not service connected for any disability.

2.  On September 17, 2010, the Veteran was taken by a private ambulance to Faxton St. Luke's Medical Center for treatment of a kidney stone.

3.  The Veteran had enrolled in the VA health care system but had not sought care from VA for the period from September 17, 2008 to September 17, 2010.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at Faxton St. Luke's Medical Center on September 17, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The provisions of Chapter 17 of 30 U.S.C., and 38 C.F.R. Section 17, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-133 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

Nevertheless, the U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

On the question of whether the Veteran is entitled to reimbursement for the medical expenses claimed, the facts are not in dispute, the law and not the facts are dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Facts and Analysis

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions.  38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  

Section 1728(a) provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The VAMC determined there was no VA claims file which demonstrates that the Veteran is not service connected for any disability.  Further, the Veteran has not provided any evidence or assertion of a service connected disability.  Accordingly, the Board finds that service connection was not in effect for any disability in September 2011, and the Veteran is not entitled to payment or reimbursement under § 1728.  

As to § 1725, the Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement, the Veteran has to meet all nine requirements set forth in 38 C.F.R. § 17.1002.  One requirement is that the Veteran be enrolled in the VA health care system and has received medical services under the authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of emergency treatment by a non-VA provider.  38 C.F.R. § 17.1002 (d).  The VAMC states that the Veteran had not received medical treatment from VA in the 24-month period before September 17, 2010.  While the Veteran states he enrolled in the VA health care system in 2007 and he is currently receiving care from VA, he does not assert or claim that he has received any VA care from September 2008 to September 2010, and there is no evidence in the file to suggest that he has received VA care in that time period.

Accordingly, although the Board finds that the Veteran was enrolled in the VA health care system as of September 2007, the Board also finds that the Veteran did not receive medical care from the VA health care system in the 24-month period preceding the services rendered by the private medical providers on September 17, 2010.  As there is no evidence that the Veteran meets one of the necessary requirements of § 1725, the Board finds that the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1725.

Since the Veteran's claims fail because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement for private medical care provided in September 2010 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


